STATE OF NORTH CAROLINA
v.
MELVIN WAYNE BECK.
No. COA07-605
Court of Appeals of North Carolina.
Filed November 20, 2007
This case not for publication
Attorney General Roy Cooper, by Special Deputy Attorney General Robert C. Montgomery, for the State.
Appellate Defender Staples Hughes, by Assistant Appellate Defender Daniel Shatz, for defendant appellant.
ELMORE, Judge.
Melvin Wayne Beck (defendant) appeals from judgment entered after a re-sentencing hearing. Although defendant's conviction for second degree murder was affirmed on appeal, his case was remanded for re-sentencing. State v. Beck, 163 N.C. App. 469, 470, 594 S.E.2d 94, 95 (2004), rev'd in part, 359 N.C. 611, 614 S.E.2d 274 (2005). After a new sentencing hearing, the trial court sentenced defendant within the presumptive range to a minimum of 251 months' and a maximum of 311 months' imprisonment. We find no error.
Defendant's counsel has filed a brief on defendant's behalf in which he states that "[i]n light of the fact that Mr. Beck's conviction has already been affirmed on appeal, and in light of the fact that he received a presumptive range sentence, undersigned counsel has been unable to find any non-frivolous issue to be raised in this appeal." He requests this Court to "independently examine the record for any possible error." In accordance with the holdings of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), counsel wrote defendant a letter on 22 June 2007 advising defendant of counsel's inability to find error, of counsel's request for this Court to conduct an independent review of the record, and of defendant's right to file his own arguments directly with this Court. Counsel attached a copy of the record, the sentencing transcript, and the brief filed by counsel. Defendant has not filed his own written arguments.
After carefully reviewing the transcript and entire record, we are unable to find any possible error in defendant's re-sentencing.
No error.
Judges WYNN and BRYANT concur.
Report per Rule 30(e).